DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claims are amended, canceled, or added. Claims 9-13 are withdrawn. Claims 1-8 and 14-20 are rejected below.

Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent Publication 2015/0156122) in view of Apreutesei et al. (U.S. Patent Publication 2006/0271681).

Regarding claim 14, Singh disclosed a computer-implemented method comprising: 
connecting, via a computer, to an electronic device using a physical link (see Singh Fig. 50 multiple devices are connected via networks | According to applicant’s specification [0007], examples of physical links between two devices are via Bluetooth, Wi-Fi, WAN, etc.); 
creating a first network interface that enables communication with the electronic device via the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new connection with a network storage server | [0146]: evaluating all policies when a new connection is created); 
receiving a first indication that the physical link disconnected (see Singh [0210]: sending a notification to all connected devices when one device crashes or is switched off | [0132]: sending notification about lack of active network interfaces);
in response to receiving the first indication, sending data using a traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available); 
receiving a second indication that the physical link reconnected (see Apreutesei combination below); and 
in response to receiving the second indication (see Apreutesei combination below), creating a second network interface that enables communication via the physical link (see Singh [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new, i.e. second, connection with a network storage server | [0145]: updating flow with new, i.e. second, network interface | [0148]: policy actions result in changes at controls of network – link or physical layer | [0012]: a first flow provided a first network interface can be moved to a second network interface (via source-sink model or via source-destination model - [0212]) | [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0146]: evaluating all policies when a new connection is created).

Singh did not explicitly disclose “receiving a second indication that the physical link reconnected” and that the second network interface is created “in response to receiving the second indication”. While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reconnections and sending notifications about changes in connection status, e.g. reconnections, would be implied through Singh’s teachings regarding allowing for a 5 minute disruption between network connections (see Singh [0163]), constantly monitoring network interfaces and maintaining and dynamically updating a table of current connections (see Singh [0125]), and sending notifications about queue status and network interface states (see Singh [0145]), however in a related art of queuing network traffic when a connection, e.g. a TCP connection, is broken (see Apreutesei [0024]), Apreutesei disclosed attempting to reconnect (according to a retry loop and retry delay - [0032]) and sending a notification when the reconnection was unsuccessful (see [0030]) and when the reconnection is successful, then an indication of success is returned (see [0031]) and communication resumes once the reconnection is successful (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh and Apreutesei to further describe types of connection notifications. Allowing for Apreutesei’s teachings regarding reconnection notifications would ensure that the system knows when communication is able to be resumed after a broken connection, thereby allowing for appropriate processing of system resources.

Regarding claim 1, Singh disclosed one or more tangible, non-transitory, computer-readable media, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to:
create a traffic sink interface (see Singh [0151]: creating network connections based on policies | [0116]: deciding whether to add or delete network interfaces | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface. Queue functions as traffic sink | [0145]: temporarily store in QM when no network interface is available);
connect to a device using a physical link (see Singh Fig. 50 multiple devices are connected via networks | According to applicant’s specification [0007], examples of physical links between two devices are via Bluetooth, Wi-Fi, WAN, etc.);
create a first network interface that enables communication via the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new connection with a network storage server | [0146]: evaluating all policies when a new connection is created);
send first data using the first network interface over the physical link (see Singh [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication);
receive a first indication that the physical link disconnected (see Singh [0210]: sending a notification to all connected devices when one device crashes or is switched off | [0132]: sending notification about lack of active network interfaces);
in response to receiving the first indication, send second data using the traffic sink interface in lieu of sending the second data using the first network interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0013]: each flow has a corresponding network interface | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available);
receive a second indication that the physical link reconnected (see Apreutesei combination below); and
in response to receiving the second indication (see Apreutesei combination below):
create a second network interface that enables communication via the physical link (see Singh [0116]: policy manager makes decisions about adding a network interface | [0134]: creating a new, i.e. second, connection with a network storage server | [0145]: updating flow with new, i.e. second, network interface | [0148]: policy actions result in changes at controls of network – link or physical layer | [0012]: a first flow provided a first network interface can be moved to a second network interface (via source-sink model or via source-destination model - [0212]) | [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0146]: evaluating all policies when a new connection is created); and
send third data using the second network interface over the physical link in lieu of sending the third data using the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication | [0151]: temporarily store in QM when no network interface is available).

Singh did not explicitly disclose “receiving a second indication that the physical link reconnected” and that the second network interface is created “in response to receiving the second indication”. While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that reconnections and sending notifications about changes in connection status, e.g. reconnections, would be implied through Singh’s teachings regarding allowing for a 5 minute disruption between network connections (see Singh [0163]), constantly monitoring network interfaces and maintaining and dynamically updating a table of current connections (see Singh [0125]), and sending notifications about queue status and network interface states (see Singh [0145]), however in a related art of queuing network traffic when a connection, e.g. a TCP connection, is broken (see Apreutesei [0024]), Apreutesei disclosed attempting to reconnect (according to a retry loop and retry delay - [0032]) and sending a notification when the reconnection was unsuccessful (see [0030]) and when the reconnection is successful, then an indication of success is returned (see [0031]) and communication resumes once the reconnection is successful (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Singh and Apreutesei to further describe types of connection notifications. Allowing for Apreutesei’s teachings regarding reconnection notifications would ensure that the system knows when communication is able to be resumed after a broken connection, thereby allowing for appropriate processing of system resources.

Regarding claim 2, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to refrain from generating a physical link disconnection error by receiving the first indication that the physical link disconnected and sending the second data using the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0151]: temporarily store in QM when no network interface is available || Apreutesei [0024]: no notification is sent when a connection is reestablished or a second connection is established due to a broken first connection). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 17, Singh-Apreutesei disclosed the computer-implemented method of claim 14, wherein sending the data using the traffic sink interface does not send the data over the physical link (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 18, Singh-Apreutesei disclosed the computer-implemented method of claim 14, comprising removing, via the computer, the first network interface in response to receiving the first indication that the physical link disconnected (see Singh [0115]: policy-based disruption tolerance support, parallel connections for existing flow | [0116]: deciding whether to add or delete network interfaces | [0151]: removing an unavailable connection from the table). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 3, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions cause the one or more processors to determine that a threshold time has not elapsed between receiving the first indication that the physical link disconnected and receiving the second indication that the physical link reconnected (see Singh [0121]: timeout timer, maintain network data when timer is within limits | [0210]: unavailability notification is sent after request times out | [0163]: waiting 5 minutes between the first and second network connections || Apreutesei [0031]: determining that a reconnection timeout has not yet been reached). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above. 
Regarding claim 15, Singh-Apreutesei disclosed the computer-implemented method of claim 14, comprising determining, via the computer, that a threshold time has elapsed after receiving the first indication that the physical link disconnected without receiving the second indication that the physical link reconnected (see Singh [0121]: timeout timer, flushing network data when timer is exceeded | [0210]: sending notification about unavailability when request times out || Apreutesei [0031]: determining that a reconnection timeout has been reached without a successful reconnection). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 16, Singh-Apreutesei disclosed the computer-implemented method of claim 15, comprising sending, via the computer, a third indication of a connection issue in response to determining that the threshold time has elapsed (see Singh [0210]: sending notification about unavailability when request times out || Apreutesei [0032]: sending a notification when the reconnection timeout has been reached). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 4, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the computer-readable instructions that cause the one or more processors to send the first data using the first network interface by installing a first policy in a policy table configured to steer the first data to the first network interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available |  [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 5, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 4, wherein the computer-readable instructions cause the one or more processors to send the second data using the traffic sink interface by installing a second policy in the policy table configured to steer the second data to the traffic sink interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available |  [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 6, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 5, wherein the computer-readable instructions cause the one or more processors to send the third data using the second network interface by installing the first policy in the policy table configured to steer the third data to the second network interface (see Singh [0115]: policy-based disruption tolerance support | [0116]: deciding whether to add or delete network interfaces | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]: temporarily store in QM when no network interface is available | [0149]: data is sent via network interface; interface selection policies are used to decide which network interface is used for data communication). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 7, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the traffic sink interface is created at a transport layer (see Singh [0116]: QM is independent of protocols for the transport, network, and link layers; middleware includes QM | [0092]: middleware is between application and transport layers | [0009]: sending flow id to transport layer | Fig. 8: communication via network layers). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 19, Singh-Apreutesei disclosed the computer-implemented method of claim 14, wherein the first network interface and the second network interface enable communication with the electronic device using a transport connection over the physical link (see Singh [0106]: connection via physical or virtual interfaces, link layer provides interface to enable connectivity using various physical networks | [0104] a variety of transport protocols are supported | Fig. 8: communication via network layers). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.

Regarding claim 8, Singh-Apreutesei disclosed the one or more tangible, non-transitory, computer-readable media of claim 1, wherein the traffic sink interface preserves (see Singh [0093]: transport protocol session is kept alive in the event of mobility events) a transport connection when the physical link is disconnected (see Singh [0132]: storing data packets at Queue Manager (one queue per flow) when there is no active network interface | [0145]: temporarily store in QM when no network interface is available | [0148]: policy actions result in changes at controls of network – link or physical layer | [0151]). The motivation to combine Singh and Apreutesei is the same as that provided in claim 1 above.

Regarding claim 20, Singh-Apreutesei disclosed the computer-implemented method of claim 19, wherein the transport connection comprises a Transmission Control Protocol or User Datagram Protocol connection (see Singh [0104]: using TCP | [0150]: deciding whether to use TCP, UDP, or another protocol || Apreutesei [0024]: TCP connection). The motivation to combine Singh and Apreutesei is the same as that provided in claim 14 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        17 May 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452